Dane County Title Company v. Commissioner.Dane County Title Co. v. CommissionerDocket No. 57497.United States Tax Court1958 Tax Ct. Memo LEXIS 225; 17 T.C.M. (CCH) 53; January 28, 1958*225 TIETJENSOrder On January 23, 1958, the petitioner filed a Motion For Reconsideration And Review of the decision herein entered on December 31, 1957, (29 T.C. No. 68). On consideration of the motion, which in some respects is well taken, it is ORDERED: That the Opinion be and hereby is amended by deleting the last paragraph beginning on page 12 [Regular Decisions Transfer Binder, 2nd complete paragraph, page 3506] and inserting in lieu thereof the following paragraph: It is our opinion from considering the record as a whole, that the petitioner's predominant purpose in purchasing the Kenney records was to eliminate competition and was not to acquire a set of "standby" records and that if the latter was one of the petitioner's purposes in purchasing such records, it was only incidental to the former. It is apparent that even if the Kenney records had been physically destroyed, the benefit of their purchase in eliminating competition would have been a continuing benefit which would have endured despite their destruction. The petitioner contends that if some part of the purchase price should be assigned to the cost of eliminating competition then we should*226  make such an allocation. However, we think that the record does not furnish us with sufficient basis for making a division of the price paid between what might have been paid for the records and what we think was primarily paid to eliminate competition. FURTHER ORDERED: That in all other respects the Findings of Fact and Opinion remain in full force and effect. (Signed) Norman O. Tietjens Judge